NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     DANNY RAY COUCH, Petitioner.

                         No. 1CA-CR 15-0063 PRPC
                             FILED 2-23-2017


     Petition for Review from the Superior Court in Mohave County
                         No. S8015CR200900945
                  The Honorable Derek C. Carlisle, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Danny Ray Couch, Florence
Petitioner
                            STATE v. COUCH
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which Presiding
Judge Peter B. Swann and Judge Kent E. Cattani joined.


K E S S L E R, Judge:

¶1            Petitioner Danny Ray Couch requests review of the superior
court’s dismissal of his seventh successive petition for post-conviction
relief. We grant review, but deny relief.

¶2             Couch pled guilty to molestation of a child and was sentenced
to seventeen years’ imprisonment. Couch’s counsel was unable to find a
meritorious issue to raise as a basis for relief under Arizona Rules of
Criminal Procedure (“Rule”) 32 and requested additional time for Couch to
file a pro se petition. The superior court granted this request and gave
Couch until August 23, 2010 to file his supplemental petition. On August
24, 2010, Couch submitted a motion for extension of time in which to file
his petition, which was denied. The superior court dismissed Couch’s first
petition for post-conviction relief because it was untimely.

¶3            In this seventh petition,1 Couch argues the superior court
erred in dismissing his first petition because the untimeliness of his first
petition was without fault on his part. The court dismissed the seventh
petition because it was untimely and because Couch failed to give
meritorious reasons why his claim was not raised in his initial petition for
post-conviction relief.

¶4             Couch asserts the superior court erred in dismissing this
seventh successive petition for post-conviction relief. “We will not disturb
a trial court’s ruling on a petition for post-conviction relief absent a clear
abuse of discretion.” State v. Swoopes, 216 Ariz. 390, 393, ¶ 4 (App. 2007)
(citation omitted).

¶5             Post-conviction relief may be granted if “[t]he defendant’s
failure to file a notice of post-conviction relief of-right . . . within the


1      This is Couch’s sixth petition subsequent to his of-right petition. He
filed post-conviction relief petitions on December 3, 2012; April 30, 2013;
October 23, 2013; February 20, 2014; April 10, 2014; and December 29, 2014.


                                      2
                               STATE v. COUCH
                              Decision of the Court

prescribed time was without fault on the defendant’s part.” Ariz. R. Crim.
P. 32.1(f). However, Rule 32.2(b) provides that, for claims raised pursuant
to Rule 32.1(f),

       the notice of post-conviction relief must set forth . . . the
       reasons for not raising the claim in the previous petition or in
       a timely manner. If the . . . meritorious reasons do not appear
       substantiating the claim and indicating why the claim was not
       stated in the previous petition or in a timely manner, the
       notice shall be summarily dismissed.

Ariz. R. Crim. P. 32.2(b).

¶6             Neither Couch’s notice regarding this seventh petition nor the
petition itself explain why his previous petitions failed to address the
reasons his petition of-right was untimely and how this was due to no fault
of his own. Accordingly, the superior court did not abuse its discretion in
denying Couch’s seventh petition for post-conviction relief.

¶7            For the reasons above, we grant review but deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                            3